Appeal Ordered Withdrawn and Opinion issued May 11, 2000




                                             In The

                                  Court of Appeal©
                        ifftftlj Btstrttt of toas at Dallas
                                      No. 05-00-00210-CR



                            JERRAL WAYNE JONES, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. MB99-30714-E



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47